Citation Nr: 1700163	
Decision Date: 01/04/17    Archive Date: 01/13/17

DOCKET NO.  09-47 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a right ankle disorder.

2.  Entitlement to service connection for a psychiatric disorder.

3.  Entitlement to service connection for a bilateral knee disorder.

4.  Entitlement to total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to July 1976, and from February 2003 to May 2003.

This case comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  The Board remanded this case in September 2012 and July 2014.

The record reflects that the Veteran in January 2011 filed a timely substantive appeal as to a February 2010 rating action which denied service connection for bilateral knee disability.  It is unclear why the Board did not include this issue in either the September 2012 remand or the July 2014 remand.  The record shows that service connection is not in effect for right and/or left knee disability, and it does not appear the Veteran has withdrawn his appeal of the matter.  Accordingly, the issue is now listed on the title page of this action.

In March 2010, the Veteran withdrew his request for a hearing before a Veterans Law Judge.

The issues of service connection for a psychiatric disorder, right knee disability, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDING OF FACT

A right ankle disorder was not manifested in service, or in the first year following separation from active duty, and is not shown to be related to service.


CONCLUSION OF LAW

The criteria for service connection for right ankle disability, are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§  5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2016); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

In this case, the record shows that the Veteran received 38 U.S.C.A. § 5103(a)-compliant notice in March 2009 as to the matter at hand.
 
The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran was provided a VA examination in February 2015.  VA obtained the Veteran's service treatment records for his first period of service, Social Security Administration (SSA) disability records, and post-service treatment records.  With the exception of three sick slips, the service treatment records from his second period of service are unavailable.  In January 2008, the RO issued a formal finding of unavailability regarding the service treatment records from the Veteran's second period of service.  

The Veteran has not referred to any additional, unobtained, relevant, available evidence.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  To establish service connection for a disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427 (2006).

Service connection may also be established for certain chronic diseases manifested to a compensable degree within a presumptive period following separation from service.  38 C.F.R. §§ 3.307, 3.309 (2016).  Arthritis is a chronic disease with a presumptive period of one year.  38 C.F.R. §§ 3.307, 3.309 (2016).  If the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2016).  The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic, including arthritis.  38 C.F.R. § 3.309(a) (2016); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)

When a claimant seeks benefits and the evidence for and against the claim is in relative equipoise, the claimant prevails.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for a claim to be denied.  Alemany v. Brown, 9 Vet. App. 518 (1996).  

The Veteran asserts that he currently has a right ankle disability due to service.
The Veteran's service treatment records from his first period of service are silent for complaints, findings, or treatment for right ankle problems.  In a June 1976 separation report of medical history at separation, the Veteran denied ever having or currently having swollen or painful joints.  He also answered "no" and "don't know" to ever having or currently having arthritis, rheumatism, or bursitis.  The Veteran's service treatment records from his second period of service are unavailable, with the exception of three sick individual sick slips which include no references to the Veteran's right ankle.

On VA examination in February 2015, the Veteran reported that he injured his right ankle in service when he jumped off a truck and also injured his right knee and now service-connected shoulder.  It was noted that imaging studies of the ankle did not document degenerative or traumatic arthritis.  The examiner diagnosed right ankle tibialis anterior tendinitis.  The examiner opined that it was less likely than not that the Veteran's right ankle condition was incurred in or caused by the in-service injury, event, or illness.  In the rationale, the examiner noted there was no evidence of any ankle complaints in the service treatment records or in civilian or VA medical records in the years after his 2003 separation from service, until 2008 when he first complained of ankle pain.  It was noted that the Veteran had numerous hospital visits to the VA hospital from 2006 to 2008 and that 2008 was when he first presented with complaints of right ankle pain.  

In support of his claim, the Veteran submitted a March 2009 private medical opinion from N.O., M.D. who opined that it is more probable than not that the Veteran's right ankle problem is service-connected.  

Review of VA treatment records show physical therapy treatment for right ankle pain.  A record, dated in October 2011, shows treatment for "right ankle pain secondary to post-traumatic arthritis/2003." 

Based on a review of the evidence, to include the Veteran's assertions, the Board finds that the preponderance of the evidence is against the claim of service connection for a right ankle disability.  

The Veteran's service treatment records for both periods of service are entirely silent for any reference to right ankle complaints or findings.  Nor is there any evidence of right ankle disability until several years after service.  Although an October 2011 VA treatment record documents treatment for right ankle pain with a history notation that it was secondary to post-traumatic arthritis in 2003, the x-ray findings of the right ankle on examination in February 2015 contained no evidence of arthritis in the right ankle.  As such, arthritis was not shown in service, nor is it shown to have manifested within the one year following separation from service, so as to support granting service connection on the basis of presumptive service connection.  38 C.F.R. §§ 3.307, 3.309(a) (2016).  Therefore, the evidence must show that it is at least as likely as not that a current right ankle disability is related to service in order for service connection to be allowed.

In this regard, the Board finds that the February 2015 VA examiner provides persuasive evidence that the Veteran's current right ankle disorder is not related to service.  The examiner acknowledged the Veteran's reports of an in-service injury and specifically addressed the pertinent medical evidence of record.  In addition, the VA examiner provided a discussion of the manifestation of the Veteran's current right ankle pain and specifically addressed the time period following the Veteran's second period of service.  

The Board has considered the favorable private medical opinion from Dr. N.O.  While Dr. N.O.'s report reflects that she elicited a subjective medical history from the Veteran, her medical opinion was unsupported by any articulated rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (neither a VA examination report nor a private medical opinion is entitled to any weight in a service-connection or rating context if it contains only data and conclusions; most of the probative value of a medical opinion comes from its reasoning).  Therefore, the private opinion is afforded little probative value.

The Board has also considered the Veteran's own lay statements.  The Veteran is competent to provide testimony or statements relating to symptoms or facts or events that he has observed and are within the realm of his personal knowledge.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  In this case, the Veteran is competent to report that he experiences ankle pain.  Buchanan v. Nicholson, 451 F. 3d 1331 (2006).  To the extent the Veteran has reported continued ankle pain since service separation, he is not competent to independently render a medical diagnosis or opinion as to the specific etiology of a condition.  Consequently, the Veteran's lay assertions of medical diagnosis or etiology cannot constitute evidence upon which to grant the claim for service connection, and the Board affords these statements little probative value.  Latham v. Brown, 7 Vet. App. 359, 365 (1995).  

In sum, there is no competent evidence of a right ankle disability in service, and no competent or credible evidence linking the current right ankle complaints to service.  Accordingly, as the preponderance of the evidence is against the claim, service connection for a right ankle disability must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v, Derwinksi, 1 Vet. App. 49 (1990).

ORDER

Entitlement to service connection for a right ankle disability is denied.

REMAND

The Board finds that additional development is required before the remaining claims on appeal are decided.

The Veteran contends that his bilateral knee disability is directly related to service.  The service treatment records contain two individual sick slips, dated in May 2003, identifying bilateral knee pain.  The Veteran continues to report bilateral knee pain.  Post-service VA treatment record note a diagnosis of bilateral knee arthralgia and erythema.  The Veteran has not yet been provided a VA examination for the purposes of determining whether any bilateral knee disability is related to service.  Such an examination is necessary.  38 U.S.C.A. § 5103A(d).
 
With regard to the claim of service connection for a psychiatric disability, the Veteran was provided a VA examination to address the etiology of his psychiatric disability.  However, there appears to be a conflict within the opinion and the Board finds that further clarification is needed.  In a February 2015 VA examination report, the examiner provided a negative opinion based on no evidence of complaints or treatment.  However, as noted in the July 2014 remand, the Veteran did identify relevant symptoms in the service treatment records.  In a June 1976 report of medical history at separation, the Veteran indicated that he had depression or excessive worry and nervous trouble.  In a June 1976 separation examination report, clinical evaluation of psychiatric functioning was reported as normal.  The VA examination report contains a conclusory rationale without  any clear discussion regarding the Veteran's psychiatric complaints at the time of his separation from his first period of service.  On remand, an examiner must render an opinion as to whether a psychiatric disorder pre-existed the Veteran's second period of service, and if so, whether the psychiatric disorder was aggravated in service.  A remand for a new opinion is required.   

With regard to the claim of entitlement to TDIU, that claim is inextricably intertwined with the service connection claims on appeal and must be remanded. Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to ascertain the nature and etiology of any right and/or left knee disability.  The examiner must review the claim file and should note that review in the report.  The examination report should include consideration of the Veteran's documented medical history and assertions.  All necessary tests and studies should be accomplished.  The examiner should set forth all examination findings, with a clear rationale for the conclusions reached, to include a discussion of any pertinent medical literature reviewed.  If the examiner finds that development is needed to fully address the questions posed above, appropriate action should be undertaken.  

The examiner should identify each right and/or left knee disorder present.  With respect to each such disorder identified, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any such knee disorder first manifested during service or is otherwise related to service.

In providing this opinion, the examiner must consider the Veteran's report of knee pain in service as identified in the May 2003 individual sick slips.

2.  Schedule the Veteran for a VA psychiatric examination by an appropriate medical professional to determine the nature and etiology of any current psychiatric disorder (to include major depressive disorder; obsessive compulsive disorder; and schizophrenia, paranoid type).  The entire claim file, to include all electronic files, must be reviewed by the examiner.  The examiner is to answer the following questions:

(a) Is it at least as likely as not that any current psychiatric disorder (to include major depressive disorder; obsessive compulsive disorder; and schizophrenia, paranoid type) had onset in or, is otherwise related the Veteran's first period of service from July 1974 to July 1976.

(b) Is it at least as likely as not that any current psychiatric disorder (to include major depressive disorder; obsessive compulsive disorder; and schizophrenia, paranoid type) manifested within one year of the Veteran's first period of service, i.e. by July 1977?

In formulating these responses, discuss the significance, if any, of the Veteran's reports of depression or excessive worry and nervous trouble at separation examination in June 1976.

(c) Is the evidence is both clear and unmistakable (i.e., it is undebatable; this is an onerous test, there can be no evidence to the contrary) that the Veteran had a psychiatric disorder (to include major depressive disorder; obsessive compulsive disorder; and schizophrenia, paranoid type) prior to entering his second period of service that began in February 2003?

(d) If so, is there clear and unmistakable evidence that a pre-existing psychiatric disorder was NOT aggravated as a result of that period of service?

The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.

(e) If the evidence does not demonstrate clearly and unmistakably that a psychiatric disorder existed prior to his period of active duty from February 2003 to May 2003, is it at least as likely as not that any current psychiatric disorder (to include major depressive disorder; obsessive compulsive disorder; and schizophrenia, paranoid type) had onset on, or is related to that period of service?

The examination report must include a complete rationale for all opinions expressed.  

3.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 





action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


